Citation Nr: 1228457	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  99-16 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether there was clear and unmistakable error in a February 1973 rating decision that denied a rating in excess of 70 percent for schizophrenia, but did not address entitlement to a total disability rating based on individual unemployability due to service-connected disability.

2.  Whether there was clear and unmistakable error in an April 1973 rating decision that denied a rating in excess of 70 percent for schizophrenia, but did not address entitlement to a total disability rating based on individual unemployability due to service-connected disability.

3.  Whether there was clear and unmistakable error in a July 1974 rating decision that denied a rating in excess of 70 percent for schizophrenia and/or entitlement to a total disability rating based on individual unemployability due to service-connected disability.

4.  Whether there was clear and unmistakable error in an April 1975 rating decision that denied a rating in excess of 70 percent for schizophrenia and/or entitlement to a total disability rating based on individual unemployability due to service-connected disability.

5.  Whether there was clear and unmistakable error in a June 1975 rating decision that denied a rating in excess of 70 percent for schizophrenia and/or entitlement to a total disability rating based on individual unemployability due to service-connected disability.

6.  Whether there was clear and unmistakable error in a February 1977 rating decision that denied a rating in excess of 70 percent for schizophrenia, but did not address entitlement to a total disability rating based on individual unemployability due to service-connected disability.

7.  Whether there was clear and unmistakable error in an April 1977 rating decision that denied a rating in excess of 70 percent for schizophrenia, but did not address entitlement to a total disability rating based on individual unemployability due to service-connected disability.

8.  Whether there was clear and unmistakable error in an October 1978 rating decision that denied a rating in excess of 70 percent for schizophrenia, but did not address entitlement to a total disability rating based on individual unemployability due to service-connected disability.

9.  Whether there was clear and unmistakable error in an August 1979 rating decision that denied a rating in excess of 70 percent for schizophrenia, but did not address entitlement to a total disability rating based on individual unemployability due to service-connected disability.

10.  Whether there was clear and unmistakable error in an April 1980 rating decision that denied a rating in excess of 70 percent for schizophrenia and/or entitlement to a total disability rating based on unemployability due to service-connected disability.

11.  Whether there was clear and unmistakable error in a February 1992 rating decision that denied a rating in excess of 70 percent for schizophrenia and/or entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from November 1968 to November 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In October 1993, the appellant requested to appear at a hearing at the RO.  Such hearing was scheduled to be held in January 1994.  By written correspondence dated in February 1994, he canceled the hearing.  Thus, no action in this regard is warranted.

In an April 2001 decision, the Board, in pertinent part, concluded that clear and unmistakable error was not present in a rating decision dated October 28, 1971 that denied a rating in excess of 50 percent for schizophrenia, or a February 9, 1973 rating decision, and subsequent rating decisions, that denied a rating in excess of 70 percent for schizophrenia.  The appellant appealed this determination to the

United States Court of Appeals for Veterans Claims (Court) which, by Order dated May 2, 2002, granted a Joint Motion for Partial Remand and to Stay Proceedings (Joint Motion).  In the Joint Motion, the Board was directed to have various documents in the record translated into English, provide adequate reasons and bases for its conclusions, and address whether there was clear and unmistakable error in the failure of the RO to consider a claim for a total rating based on individual unemployability due to service-connected disability.

In a September 2002 decision, the Board held that the appellant had not raised a legally sufficient claim of clear and unmistakable in the October 28, 1971 rating decision that denied a rating in excess of 50 percent for schizophrenia, to include a total rating based on individual unemployability due to service-connected disability; and that the appellant had not raised a legally sufficient claim of clear and unmistakable error in the February 9, 1973 rating action, or any subsequent rating action through December 13, 1994, that denied a rating in excess of 70 percent for schizophrenia, to include a total rating based on individual unemployability due to service-connected disability.

The appellant appealed the September 2002 Board decision to the Court which, by Order dated October 22, 2003, granted a Joint Motion for Remand on the basis that the Board denied the issues on appeal, rather than dismiss without prejudice, for failure to properly raise the clear and unmistakable error claims.  In a December 2004 decision, the Board again found that the appellant had not raised a legally sufficient claim of clear and unmistakable error in the October 28, 1971 rating decision that denied a rating in excess of 50 percent for schizophrenia, to include a total rating based on individual unemployability due to service-connected disability, and dismissed the appeal without prejudice.  The Board also found that the appellant had not raised a legally sufficient claim of clear and unmistakable error in the February 9, 1973 rating action, or any subsequent rating action through December 13, 1994, that denied a rating in excess of 70 percent for schizophrenia, to include a total rating based on individual unemployability due to service-connected disability, and dismissed the appeal without prejudice.

The appellant appealed this decision to the Court.  In a March 2007 Memorandum Decision, the Court vacated the December 2004 Board decision to the extent that it dismissed motions asserting clear and unmistakable error in rating decisions dated February 9, 1973 through February 19, 1992, and remanded the matter back to the Board for development consistent with the Memorandum Decision.  

The portion of the Board's decision that addressed the question of whether there was clear and unmistakable error in an October 28, 1971 rating decision that denied a rating in excess of 50 percent for schizophrenia and/or entitlement to a total disability rating based on individual unemployability due to service-connected disability was affirmed.  Hence, that issue is no longer in appellate status and will not be further addressed.  Judgment was entered in April 2007.

In a January 2008 decision, the Board found that there was no clear and unmistakable error in the rating decision dated February 9, 1973, or any subsequent rating decision through February 19, 1992, that denied higher ratings for schizophrenia, to include a total rating based on individual unemployability due to service-connected disability.  The appellant appealed the decision to the Court.

In a December 2009 Memorandum Decision, the Court vacated the Board's January 2008 decision, and remanded the matter for consideration of the eleven (11) distinct claims alleging clear and unmistakable error (CUE) in various rating decisions separately.  In the decision, the Court cited to Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc) and cautioned that the Board may only address claims over which it has jurisdiction, and that each of the eleven distinct claims alleging clear and unmistakable error in various rating decisions must be adjudicated separately by the RO in the first instance.

In July 2010, the Board remanded the claims for adjudication by the RO.  As the claims were adjudicated, the Board finds that the RO substantially complied with the mandates of the July 2010 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In March 1971, the appellant sought service connection for a stomach disorder.  The issue of entitlement to service connection for a stomach disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a rating action dated in February 1973, the RO denied a rating in excess of 70 percent for schizophrenia and denied a total rating based on individual unemployability due to service-connected disability (TDIU).  

2.  The February 1973 rating decision was consistent with the evidence of record at the time of the rating decision, and represented a correct application of the law as in effect at that time.  There was no undebatable error of fact or law in the February 1973 rating decision that would change the outcome.

3.  In a rating action dated in April 1973, the RO denied a rating in excess of 70 percent for schizophrenia and did not consider entitlement to a TDIU.  

4.  The April 1973 rating decision was consistent with the evidence of record at the time of the rating decision, and represented a correct application of the law as in effect at that time.  There was no undebatable error of fact or law in the April 1973 rating decision that would change the outcome.

5.  In a rating action dated in July 1974, the RO confirmed and continued the 70 percent rating for schizophrenia and denied entitlement to a TDIU.

6.  The July 1974 rating decision was consistent with the evidence of record at the time of the rating decision, and represented a correct application of the law as in effect at that time.  There was no undebatable error of fact or law in the July 1974 rating decision that would change the outcome.

7.  In a rating action dated in April 1975, the RO confirmed and continued the 70 percent rating for schizophrenia and denied entitlement to a TDIU.

8.  The April 1975 rating decision was consistent with the evidence of record at the time of the rating decision, and represented a correct application of the law as in effect at that time.  There was no undebatable error of fact or law in the April 1975 rating decision that would change the outcome.

9.  In a June 1975 rating decision, the RO denied a rating in excess of 70 percent for schizophrenia, and did not consider entitlement to a TDIU.  

10.  The June 1975 rating decision was consistent with the evidence of record at the time of the rating decision, and represented a correct application of the law as in effect at that time.  There was no undebatable error of fact or law in the June 1975 rating decision that would change the outcome.

11.  In a February 1977 rating decision, the RO denied a rating in excess of 70 percent for schizophrenia, and did not consider entitlement to a TDIU.  

12.  The February 1977 rating decision was consistent with the evidence of record at the time of the rating decision, and represented a correct application of the law as in effect at that time.  There was no undebatable error of fact or law in the February 1977 rating decision that would change the outcome.

13.  In an April 1977 rating decision, the RO denied a rating in excess of 70 percent for schizophrenia, and did not consider entitlement to a TDIU. 

14.  The April 1977 rating decision was consistent with the evidence of record at the time of the rating decision, and represented a correct application of the law as in effect at that time.  There was no undebatable error of fact or law in the April 1977 rating decision that would change the outcome.

15.  In an October 1978 rating decision, the RO denied a rating in excess of 70 percent for schizophrenia, and did not consider entitlement to a TDIU. 

16.  The October 1978 rating decision was consistent with the evidence of record at the time of the rating decision, and represented a correct application of the law as in effect at that time.  There was no undebatable error of fact or law in the October 1978 rating decision that would change the outcome.

17.  In an August 1979 rating decision, the RO denied a rating in excess of 70 percent for schizophrenia, and did not consider entitlement to a TDIU. 

18.  The August 1979 rating decision was consistent with the evidence of record at the time of the rating decision, and represented a correct application of the law as in effect at that time.  There was no undebatable error of fact or law in the August 1979 rating decision that would change the outcome.

19.  In a rating action dated in April 1980, the RO confirmed and continued the 70 percent rating for schizophrenia and denied entitlement to a TDIU.

20.  The April 1980 rating decision was consistent with the evidence of record at the time of the rating decision, and represented a correct application of the law as in effect at that time.  There was no undebatable error of fact or law in the April 1980 rating decision that would change the outcome.

21.  In a rating action dated in February 1992, the RO confirmed and continued the 70 percent rating for schizophrenia and denied entitlement to a TDIU.

22.  The February 1992 rating decision was consistent with the evidence of record at the time of the rating decision, and represented a correct application of the law as in effect at that time.  There was no undebatable error of fact or law in the February 1992 rating decision that would change the outcome.


CONCLUSIONS OF LAW

1.  The February 1973 rating decision was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105 (2011); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   

2.  The April 1973 rating decision was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105 (2011); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   

3.  The July 1974 rating decision was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105 (2011); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   

4.  The April 1975 rating decision was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105 (2011); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   

5.  The June 1975 rating decision was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105 (2011); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   

6.  The February 1977 rating decision was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105 (2011); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   

7.  The April 1977 rating decision was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105 (2011); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   

8.  The October 1978 rating decision was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105 (2011); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   

9.  The August 1979 rating decision was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105 (2011); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   

10.  The April 1980 rating decision was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105 (2011); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   

11.  The February 1992 rating decision was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105 (2011); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  VCAA includes an enhanced duty on the part of VA to notify a claimant of the information and evidence necessary to substantiate a claim for VA benefits and which evidence, if any, the claimant is expected to obtain and submit, and which evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 2002). Also see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The appellant here contends that the RO committed clear and unmistakable error in connection with February 1973 through February 1992 rating decisions.  Although the VCAA is generally applicable to all claims filed on or after the date of its enactment, it is not applicable to CUE claims.  In Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) the Court held that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions."

In essence, the Court in Livesay continued to hold that the VCAA is potentially applicable to all pending claims, as it had held in Holliday v. Principi, 14 Vet. App. 280 (2000).  However, the Court further indicated that CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim of CUE is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant", as defined by 38 U.S.C.A. § 5100 (West 2002), cannot encompass a person seeking revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to CUE motions.  See also 38 C.F.R. § 20.1411(c) and (d) (2007).

Based on the Court's precedential decision in Livesay, the Board concludes that the appellant's CUE claims are not subject to the provisions of the VCAA. The Board hastens to point out that general due process considerations have been satisfied.  See 38 C.F.R. § 3.103 (2007).  The appellant and his attorney have been accorded ample opportunity to present evidence and argument on this matter.  They have not pointed to any pertinent evidence which exists and which has not been associated with his VA claims folder and they have not asked that any additional evidence be obtained.  The Board observes in this connection that, in general, a CUE claim does not involve the submission of additional evidence apart from what already resides in the claims folder.

II.  CUE Legal Criteria

Previous determinations which are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2011).

The question of whether CUE is present in a prior determination is analyzed under a three-pronged test.  First, it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed and evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

According to the Court, CUE is a very specific and rare kind of error.  "It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell at 313).

The Court has defined CUE as administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  However, the mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The Court has also held that the failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).  A disagreement with how the Board evaluated the facts is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

III.  February 1973 rating decision 

Legal Criteria

In February 1973, the appellant's service-connected disability was rated under 38 C.F.R. § 4.132, Diagnostic Code 9204 for schizophrenic reaction, chronic, undifferentiated type.  Under the General Rating Formula for psychotic reactions, a 70 percent rating was warranted for a psychotic reaction with lesser symptomatology such as to produce severe impairment of social and industrial adaptability.  A 100 percent rating was warranted for active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce complete social and industrial inadaptability.  38 C.F.R. § 4.132, Diagnostic Code 9204 (1973).   

Under the rating code in effect at the time of the February 1973 rating decision, a total disability rating for compensation based on unemployablity was evaluated under 38 C.F.R. § 4.16.  Under 38 C.F.R. § 4.16, total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (1973).  As the appellant was rated as 70 percent disabling for service-connected schizophrenic reaction, he met the schedular requirements of 38 C.F.R. § 4.16(a) (1973).  

Factual Background

In March 1971, the RO received the appellant's claim for service connection for a nervous condition.  The RO also received a medical certificate dated in March 1971 showing that the appellant had received treatment for complaints, including insomnia, loss of consciousness, and the inability to understand people, or communicate with friends.  The diagnoses included anxiety reaction (rule out schizophrenic reaction).   

The service medical records are silent for a psychiatric disorder.

A VA hospital summary report shows that the appellant was hospitalized for 201 days from April to October 1971 for strange behavior, restlessness, and insomnia.  The report notes that initially it was the staff's impression that the appellant was not as chronically-severely sick as he proved to be.  The appellant was treated under open ward policy, had rather large doses of ataraxic, sleeping medication, OT general support, group therapy and interviews with his mother.  The hospital course was really quite uneventful, but they were struck by the appellant's tremendous regression, dependency and lack of motivation.  The physician noted that they had worked hard as a team to overcome such feeling, however, very little was accomplished.  The appellant gained no insight whatever.  The appellant was given a regular discharge and referred to the mental health clinic and work therapy on an outpatient basis.  The diagnosis was schizophrenic reaction, undifferentiated type, chronic.

In a rating action dated October 28, 1971, the RO granted service connection for schizophrenic reaction, undifferentiated type, and assigned a 50 percent rating under Diagnostic Code 9204, effective from March 11, 1971.

A VA examination report dated in December 1971 reflects that the appellant complained of nervous problems and being excited.  He had obtained temporary employment.  A notation reported that the appellant received treatment as an outpatient at that facility.  The diagnosis was schizophrenia, as recorded, receiving treatment at the facility.

A claim received in November 1972 requested readjustment of the appellant's disability compensation for his service-connected schizophrenic reaction, undifferentiated type, which was evaluated as 50 percent disabling.  

The appellant was hospitalized at a VA medical facility for 46 days from December 1972 to January 1973.  He reported he had stopped his medicine two months earlier, and that since then, he began to feel tense, irritable, and agitated, and had homicidal ideation, insomnia, nightmares, and auditory hallucinations.  He stated that while taking medications, he had felt good except for his inability to work.  He reported that he had worked in different jobs, but he had only lasted for one or one and a half weeks.  He thought people were plotting against him and that they would kill him, so he ultimately would quit.  On examination, the appellant was alert and oriented. His affect was flat, but his thoughts were organized and goal directed.  While hospitalized, the appellant was treated with antipsychotic medication, and group occupational, and recreational therapy.  Initially, no improvement was detected, but after a couple of weeks his condition improved.  The continuation of the hospitalization was characterized by ups and downs, but the downs were less frequent and less acute.  The report noted that the appellant was severely handicapped for vocational and occupational rehabilitation.  The appellant received a regular discharge on medication and was referred to the mental hygiene clinic for follow-up treatment.  The diagnosis was schizophrenia, chronic undifferentiated type.

In a February 1973, rating action, the RO, in pertinent part, found that the October 1971 rating decision contained CUE in not assigning a 100 percent rating, pursuant to the provisions of 38 C.F.R. § 4.29 (as in effect in 1971) for psychiatric hospitalization in excess of 21 days from April to October 1971.  The rating for schizophrenia reaction, undifferentiated type, was amended as follows: 50 percent from March 11, 1971; 100 percent from April 20, 1971 (38 C.F.R. § 4.29); 50 percent from November 1, 1971; 100 percent from December 3, 1972 (38 C.F.R. § 4.29); and 70 percent from February 1, 1973.

Analysis

The appellant contends that there is a CUE in the February 1973 rating decision.  The appellant asserts that the RO committed CUE in its failure to assign a rating in excess of 70 percent for schizophrenia and in its failure to consider and assign a TDIU.  The Board, in accordance with the Court's March 2007 memorandum decision, concludes that the appellant's motion for revision in conjunction with the attorney's arguments are enough to satisfy the requirements of clearly and specifically stating the alleged clear and unmistakable error, or errors, of fact or law in the prior rating decisions, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  See Canady v. Nicholson, 20 Vet. App. 393 (2006) (authorizing the Board to read sympathetically requests for revision based upon CUE).

In order to find that a rating action was clearly and unmistakably erroneous, it must be concluded that the evidence of record at the time the rating was assigned was such that the only possible conclusion was that a higher rating, to include a total rating based on individual unemployability due to service-connected disability, was warranted.  CUE requires that error, otherwise prejudicial, must appear undebatably.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Such a conclusion cannot be reached in this case.

As indicated above, only the law in effect at the time of the challenged decision may be taken into consideration in determining CUE.  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (a determination that there was clear and unmistakable error must be based on the law that existed at the time of the prior adjudication in question).  

In his June 1996 CUE claim, the appellant asserted that there was CUE in the rating decision because it was contrary to the evidence then of record, did not consider his Social Security records, and did not consider whether he was entitled to a TDIU under 38 C.F.R. § 4.16.  In a statement received in October 1998, the appellant specifically stated that the rating of February 1973 was erroneous because during hospitalization, it was clearly shown that he was unable to work.  Therefore, the contended that there was an informal claim for TDIU which the RO did not consider.  

In regard to the appellant's Social Security Administration records, a failure to fulfill the duty to assist, such as a failure to request and obtain Social Security Administration  records, cannot establish CUE.  38 C.F.R. § 20.1403; Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (holding that a breach of a duty to assist cannot constitute CUE).

In regard to the appellant's claim that the rating decision was contrary to the evidence of record, and that VA incorrectly applied the regulatory provisions, the Board does not find that the evidence of record at the time the 70 percent rating was assigned was such that the only possible conclusion was that a higher rating was warranted.  The evidence of record indicated the appellant had serious symptoms of schizophrenia.  The January 1973 VA discharge record indicated that the appellant was severely handicapped for vocational and occupational rehabilitation.  However, the evidence was not undebatable that the appellant had complete social and industrial inadaptability, as required for a 100 percent rating under Diagnostic Code 9204.  The January 1973 VA discharge report noted that the appellant was mentally competent to handle his own affairs.  The report also reflects that the appellant quit his jobs, not that he was fired.  While in the hospital the appellant was treated with antipsychotic medication, group, occupational and recreational therapy.  He showed improvement prior to his discharge from the hospital.  Given the positive and negative evidence of record, it is impossible for the appellant to succeed in showing that the February 1973 RO determination would have been manifestly different.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  Because it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  See Crippen v. Brown, 9 Vet. App. 412, 418 (1996); Eddy v. Brown, 9 Vet. App. 52, 57 (1996); Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc); 64 Fed. Reg. 2135-36 (199); see generally 38 C.F.R. §§ 20.1400-20.1410.  To the extent that the appellant's claim encompasses a request for a reweighing of the evidence, such is impermissible for a clear and unmistakable error claim.  Luallen v. Brown, 8 Vet. App. 92 (1995); Damrel v. Brown, 6 Vet. App. 242 (1994).  In addition, the February 1973 rating decision did not involve an incorrect application of law.  In concluding that a higher rating was not warranted, the RO considered the proper legal standard.

With respect to the allegation that the failure to consider a claim for a total rating based on unemployablity due to service-connected disabilities was CUE, the Board notes that the appellant had not specifically raised the issue of a TDIU prior to the February 1973 rating decision.  However, the Court has held that a TDIU is potentially part of every increased-rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a request for TDIU is not a separate claim for benefits, but is best analyzed as a request for an appropriate disability rating, either as part of the initial adjudication of a claim, or as part of a claim for increased compensation); see also Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009) (holding that TDIU is implicitly raised whenever a veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating).  The Board must consider whether a claim for TDIU was raised at the time of the February 1973 rating decision.  

In Norris v. West, the appellant argued the CUE was committed because the RO failed to recognize reasonably raised informal claims for TDIU in earlier rating decisions, and failed to adjudicate them.  Norris v. West, 12 Vet. App. 413 (1999).  The Court indicated that the threshold questions were (1) do TDIU claims exist and (2) if so, were there final decisions on those claims that were subject to CUE revisions.  Id. at 419.  The Court held "that when an RO is considering a rating increase claim from a claimant whose schedular rating meets the minima criteria of section 4.l16(a) and there is evidence of current service-connected unemployability in the claimant's claims file or under VA control, evaluation of that rating increase must also include an evaluation of a reasonably raised claim for a TDIU rating."  Id. at 421 (internal citations omitted).  The Court also held that a TDIU claim was raised but not adjudicated and thus, there was no final RO decision on this claim that could be subject to CUE.  Id. at 422.

In Roberson v. Principi, the appellant alleged CUE in a 1984 rating decision which granted service connection for PTSD and assigned a 70 percent evaluation, in part on VA's failure to follow the regulations regarding TDIU in light of the record before it.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Federal Circuit stated that even though the duty to assist cannot form the basis for CUE, it must determine the standard that applies when VA is considering a CUE claim.  The Federal Circuit held that once a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the VA must consider TDIU.  

In VAOPGCPREC 4-2004, VA's Office of General Counsel issued guidance that for a final VA or Board decision to be reversed or revised under 38 U.S.C.A. § 5109A or § 7111 (clear and unmistakable error) on the ground that VA failed to recognize a claim for veterans benefits, it must be concluded that: (1) it is obvious or undebatable that, when prior filings are construed in the claimant's favor, the pleadings constitute an earlier claim for the veteran's benefit that was subsequently awarded by VA; and (2) VA's failure to recognize that claim manifestly affected the subsequent award of benefits.  

In this case, as noted above, the appellant filed a claim for an increase in his service-connected schizophrenia in November 1972.  The December 1972 VA hospital discharge summary indicated that the appellant reported that he was unable to work, and only lasted in positions for one or one and a half weeks.  He would always think that people were plotting against him and that they could kill him, a situation that made him quit.  The statements that he quit work due to symptoms related to his disability indicate that the issue of entitlement to a TDIU was raised by the record.  Thus, the Board finds that the December 1972 VA hospital discharge summary constitutes evidence of unemployability submitted during the course of a claim for an increased rating, and is therefore considered an informal claim for TDIU.  The February 1973 rating decision did not expressly address the question of the appellant's employability.

The "implicit denial" rule provides that, in certain circumstances, a claim for benefits deemed to have been denied, and thus finally adjudicated, even if the RO did not expressly address that claim in its decision.  See Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009).  The "certain circumstances" are when a reasonable person would understand from a decision that his request for benefits not explicitly addressed in the decision nevertheless implicitly was adjudicated and denied by that decision.  See Jones v. Shinseki, 619 F.3d 1368, 1373 (Fed. Cir. 2010) (holding that the key inquiry is whether sufficient notice has been provided so that a veteran would know, or reasonably can be expected to understand, that he will not be awarded benefits for the disability asserted in his pending claim); Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007) (holding that a reasonably raised claim remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent "claim" for the same disability); see also Adams, 568 F.3d at 961 (holding that the implicit denial rule is, at bottom, a notice provision).  Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).

In Locklear, the Court observed that the Board decision at issue had granted an increased rating for the service-connected psychiatric disability, but had referred the issue of entitlement to a TDIU to the RO for appropriate action.  Noting the Board's explicit bifurcation of the adjudications, the Court in Locklear held that the Board clearly erred in finding that entitlement to TDIU was implicitly denied, once explicitly separated for independent adjudication.  However, in the instant case, there was no explicit bifurcation of the issue of entitlement to a TDIU.  The TDIU issue was not expressly addressed.  Therefore, the Court's rejection of the "implicit denial" rule in Locklear is not determinative in this case.

As defined by the Court's jurisprudence, application of the implicit denial doctrine turns on whether the appellant had reasonable notice that his claim for benefits was denied.  See Ingram v. Nicholson, 21 Vet. App. at 243; see also Adams v. Shinseki, 568 F.3d at 964.  In this case, the February 1973 rating decision informed the appellant that he was assigned a 100 percent evaluation for schizophrenic reaction, undifferentiated type, from December 3, 1972, and a rating of 70 percent from February 1, 1973.  Moreover, VA's Rating Schedule in effect in February 2003 specifically considered the effects of an appellant's schizophrenia on his employability.  As noted above, Diagnostic Code 9204, as in effect at the time, provided for a 100 percent rating for active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce complete social and industrial inadaptability.  Therefore, the RO's finding that no more than a 70 percent rating was warranted, further indicated that the RO considered the evidence concerning the appellant's industrial adaptability and determined that he did not have complete industrial inadaptability.  Therefore, the Board finds that the appellant had reasonable notice that a claim for a TDIU had been denied.  A reasonable person would have recognized that a 100 percent rating and a TDIU were effectively the same benefit, and that the assignment of a 70 percent rating represented a denial of a TDIU.  Accordingly, the implicit denial doctrine is applicable, and the Board finds that the February 1973 rating decision implicitly denied the appellant's claim for entitlement to a TDIU.

Accordingly, the Board concludes that the February 1973 rating decision denied the appellant's claim for a TDIU.  Therefore, the appellant's claim of CUE for failing to adjudicate the claim fails as a matter of law.

However, assuming arguendo that the February 1973 rating decision had not implicitly denied a TDIU, the appellant's CUE claim would still fail if the RO had considered the merits of the TDIU claim.  

For a final VA decision to be reversed or revised under 38 U.S.C.A. § 5109A or 7111 (clear and unmistakable error) on the ground that VA failed to recognize a claim for veterans' benefits, it must be concluded that: (1) it is obvious and undebatable that, when prior filings are construed in the Veteran's favor, the pleadings constitute an earlier claim for the Veterans benefit that was subsequently awarded by VA; and (2) VA's failure to recognize that claim manifestly affected the subsequent award of benefits.  See VAOPGCPREC 4-2004; see also Moody v. Principi, 360 F.3d 1306 (Fed. Cir. 2004).

Although the appellant reported that he had quit his job due to symptoms caused by his service-connected disability, the December 1972 VA discharge summary reflects that the appellant was severely handicapped for vocational and occupational rehabilitation, not that he was completely handicapped for vocational and occupational rehabilitation.  It also indicated that the appellant was mentally competent to handle his own affairs.  The treating physician did not opine that the appellant was unemployable, incapable of employment, or totally impaired industrially.  The physician did not state nor did the record show that it was impossible for the appellant to follow a substantially gainful occupation.  Thus, reasonable minds could conclude that TDIU was not warranted.  The evidence of record in February 1973 did not show that it was "absolutely clear" or "undebatable" that the appellant was unemployable due to his schizophrenia.  See Fugo v. Derwinski, 6 Vet. App. at 43-44.  The Board also notes that when VA did address the appellant's claim for a TDIU in a July 1974 rating decision, the RO denied the appellant's claim for a TDIU.  The Board finds that this alleged error regarding TDIU regulations in the February 1973 decision was not CUE as the evidence does not demonstrate that, had the error not been made, the outcome of the decision would have been manifestly changed.  A disagreement with how the evidence was weighed by the RO cannot support a finding of CUE.  See Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  Moreover, 38 C.F.R. § 4.16 only required application "in the judgment of the rating agency."  38 C.F.R. § 4.16 (1973).  Thus, VA had discretion to deny the claim.  Therefore, even if the February 1973 rating decision had not implicitly denied a TDIU, the appellant's CUE claim would still fail.  

In the absence of the kind of error of fact or law which would compel a conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the February 1973 RO determination.

 IV.  April 1973 Rating Decision

Legal Criteria

In April 1973, the appellant's service-connected disability was rated under 38 C.F.R. § 4.132, Diagnostic Code 9204 for schizophrenic reaction, chronic, undifferentiated type.  Under the General Rating Formula for psychotic reactions, a 70 percent rating was warranted for a psychotic reaction with lesser symptomatology such as to produce severe impairment of social and industrial adaptability.  A 100 percent rating was warranted for active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce complete social and industrial inadaptability.  38 C.F.R. § 4.132, Diagnostic Code 9204 (1973).   

Under the rating code in effect at the time of the April 1973 rating decision, a total disability rating f or compensation based on unemployablity was evaluated under 38 C.F.R. § 4.16.  Under 38 C.F.R. § 4.16, total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (1973).  As the appellant was rated as 70 percent disabling for service-connected schizophrenic reaction, he met the requirement of having a disability ratable at 60 percent or more.    

Factual Background

A summary report of VA hospitalization for 48 days from February 1973 to March 1973 documents the appellant's complaints of continued restlessness in spite of medication, having nightmares about vampires, and being persecuted.  On examination, the appellant was coherent, relevant, fully oriented, and without any gross thought disorder.  Ideas of reference, persecution, and aggression were detected, and the appellant admitted auditory hallucinations.  The appellant's affect corresponded with ideation, and he was talkative, tinged with sadness.  He also was ambivalent towards his family.  Although he was well oriented in all three spheres, his judgment was poor and he had no insight into his disorder.  While hospitalized, the appellant was coherent, and related well to others in the ward.  He felt lonely, isolated, and rejected.  The appellant stated that he could not hold a job for an extended period of time, but he attended group and occupational therapy.  At discharge on medication, the appellant was considered to have received the maximum benefit, and was referred to ambulatory treatment.  The appellant was considered mentally competent to handle his VA benefits at the time of discharge.  

By a rating decision dated in April 1973, the assigned rating for schizophrenia reaction, undifferentiated type, was revised to 100 percent from February 3, 1973 (38 C.F.R. § 4.29); and 70 percent effective from April 1, 1973.

Analysis

The appellant contends that there is a CUE in the April 1973 rating decision.  The appellant asserts that the RO committed CUE in its failure to assign a rating in excess of 70 percent for schizophrenia and in its failure to assign a TDIU.  The Board, in accordance with the Court, concludes that the appellant's motion for revision in conjunction with the attorney's arguments are enough to satisfy the requirements of clearly and specifically stating the alleged clear and unmistakable error, or errors, of fact or law in the prior rating decisions, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  See Canady v. Nicholson, 20 Vet. App. 393 (2006) (authorizing the Board to read sympathetically requests for revision based upon CUE).

As noted above, in order to find that a rating action was clearly and unmistakably erroneous, it must be concluded that the evidence of record at the time the rating was assigned was such that the only possible conclusion was that a higher rating, to include a total rating based on individual unemployability due to service-connected disability, was warranted.  CUE requires that error, otherwise prejudicial, must appear undebatably.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Such a conclusion cannot be reached in this case.

As indicated above, only the law in effect at the time of the challenged decision may be taken into consideration in determining CUE.  See Russell, 3 Vet. App. at 313-14.  In his June 1996 CUE claim, the appellant asserted that there was CUE in the rating decision because it was contrary to the evidence then of record, did not consider his Social Security records, and did not consider whether he was entitled to a TDIU under 38 C.F.R. § 4.16.  

In regard to the appellant's Social Security Administration records, a failure to fulfill the duty to assist, such as a failure to request and obtain SSA records, cannot establish CUE.  38 C.F.R. § 20.1403; Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (holding that a breach of a duty to assist cannot constitute CUE).

In regard to the appellant's claim that the rating decision was contrary to the evidence of record, and that VA incorrectly applied the relevant regulatory provisions, the Board does not find that the evidence of record at the time the 70 percent rating was assigned was such that the only possible conclusion was that a higher rating was warranted.  The evidence of record indicated the appellant had serious symptoms of schizophrenia.  The February 1973 VA discharge report reflects that the appellant had frequent nightmares.  He admitted auditory hallucinations.  However, the evidence was not undebatable that the appellant had active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce complete social and industrial inadaptability complete social and industrial inadaptability, as required for a 100 percent rating under Diagnostic Code 9204.  See 38 C.F.R. § 4.132, Diagnostic Code 9204 (1973).  The February 1973 discharge VA hospital summary noted that on examination, the appellant was coherent, relevant, fully oriented, and no gross thought disorder was detected during the interview.  He was well oriented in the 3 spheres.  The appellant continued to be relative, coherent and related well with the ward milieu.  Given the positive and negative evidence of record, it is impossible for the appellant to succeed in showing that the April 1973 RO determination would have been manifestly different.  Fugo, 6 Vet. App. at 44 (1993).  Because it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  To the extent that the appellant's claim encompasses a request for a reweighing of the evidence, such is impermissible for a clear and unmistakable error claim.  Luallen v. Brown, 8 Vet. App. 92 (1995).  In addition, the April1973 rating decision did not involve an incorrect application of law.  In concluding that a higher rating was not warranted, the RO considered the proper legal standard.  Thus, the Board finds that the evidence was not undebatable that the appellant should have been granted a 100 percent rating by the RO in the April 1973 rating decision.  

With respect to the allegation that the failure to consider a claim for a total rating based on unemployablity due to service-connected disabilities was CUE, the Board notes that the appellant had not specifically raised the issue of a TDIU prior to the April 1973 rating decision.  However, as discussed above, the Court has held that a TDIU is potentially part of every increased-rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

In this case, at the time of the rating decision, the evidence reflected that the appellant stated that he could not hold a single job for a long time.  In occupational therapy he attended daily, was anxious and impatient, but friendly with the one he liked.  He showed interest in his activities, but needed intensive guidance and reassurance.  He felt insecure about his capacities and liked to monopolize the therapist's attention.  The appellant's statements indicate that he may have had trouble holding a job due to his service-connected schizophrenia.  Thus, the issue of TDIU was raised by the record.  However, the April 1973 rating decision did not expressly address the question of the appellant's employability.

As discussed above, the "implicit denial" rule provides that, in certain circumstances, a claim for benefits deemed to have been denied, and thus finally adjudicated, even if the RO did not expressly address that claim in its decision.  See Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009).  The Board notes that as in the previous rating decision discussed, there was no explicit bifurcation of the issue of entitlement to a TDIU.  The TDIU issue was not expressly addressed.  Therefore, the Court's rejection of the "implicit denial" rule in Locklear is not determinative in this case.

In this case, the April 1973 rating decision informed the appellant that he was assigned a 100 percent evaluation for schizophrenic reaction, undifferentiated type, from February 3, 1973, to April 1, 1973, and a rating of 70 percent from April 1, 1973.  Therefore, the Board finds that the appellant had reasonable notice that a claim for a TDIU had been denied.  A reasonable person would have recognized that a 100 percent rating and a TDIU were effectively the same benefit, and that the reduction of the rating from 100 percent based on his hospitalization beginning in April 1973 and the assignment of a 70 percent rating represented a denial of a TDIU.  Moreover, VA's Rating Schedule in effect in April 1973 specifically considered the effects of an appellant's schizophrenia on his employability.  As noted above, Diagnostic Code 9204, as in effect at the time, provided for a 100 percent rating for active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce complete social and industrial inadaptability.  Therefore, the RO's finding that no more than a 70 percent rating was warranted, further indicated that the RO considered the evidence concerning the appellant's industrial adaptability and determined that he did not have complete industrial inadaptability.  Accordingly, the implicit denial doctrine is applicable, and the Board finds that the April 1973 rating decision implicitly denied the appellant's claim for entitlement to a TDIU.  Therefore, the appellant's claim of CUE for failing to adjudicate the claim fails as a matter of law.

However, assuming arguendo that the Board had found that the April 1973 rating decision had not implicitly denied a TDIU, the appellant's CUE claim would still fail if the RO had considered the merits of the TDIU claim.

For a final VA or Board decision to be reversed or revised under 38 U.S.C.A. § 5109A or 7111 (clear and unmistakable error) on the ground that VA failed to recognize a claim for veterans' benefits, it must be concluded that: (1) it is obvious and undebatable that, when prior filings are construed in the Veteran's favor, the pleadings constitute an earlier claim for the Veterans benefit that was subsequently awarded by VA; and (2) VA's failure to recognize that claim manifestly affected the subsequent award of benefits.  See 4-2004; see also Moody v. Principi, 360 F.3d 1306 (Fed. Cir. 2004).

Although the appellant reported that he could not hold a single job for a long time, the evidence of record at the time does not indicate that it was undebatable that the appellant was unemployable due to his schizophrenia.  The appellant attended occupational therapy daily and showed interest in his activities.  He was considered mentally competent to handle his own VA benefits at the time of discharge.  On examination, he was coherent, relevant, fully oriented, and no gross thought disorder was detected during the interview.  He was well oriented in the 3 spheres.  Thus, reasonable minds could conclude that TDIU was not warranted.  The evidence of record in February 1973 did not show that it was "absolutely clear" or "undebatable" that the appellant was unemployable due to his schizophrenia.  See Fugo v. Derwinski, 6 Vet. App. at 43-44.  The Board also notes that when VA did address the appellant's claim for a TDIU in a July 1974 rating decision, the RO denied the appellant's claim for a TDIU.  The Board finds that this alleged error regarding TDIU regulations in the April 1973 decision was not CUE as the evidence does not demonstrate that, had the error not been made, the outcome of the decision would have been manifestly changed.  Moreover, a disagreement with how the evidence was weighed by the RO cannot support a finding of CUE.  See Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  Moreover, 38 C.F.R. § 4.16 only required application "in the judgment of the rating agency."  38 C.F.R. § 4.16 (1973).  Thus, VA had discretion to deny the claim.  Therefore, even if the April 1973 rating decision had not implicitly denied a TDIU, the appellant's CUE claim would still fail.  

In the absence of the kind of error of fact or law which would compel a conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the April 1973 RO determination.

V.  July 1974 rating decision

Legal Criteria

In July 1974, the appellant's service-connected disability was rated under 38 C.F.R. § 4.132, Diagnostic Code 9204 for schizophrenic reaction, chronic, undifferentiated type.  Under the General Rating Formula for psychotic reactions, a 70 percent rating was warranted for a psychotic reaction with lesser symptomatology such as to produce severe impairment of social and industrial adaptability.  A 100 percent rating was warranted for active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce complete social and industrial inadaptability.  38 C.F.R. § 4.132, Diagnostic Code 9204 (1974).   

Under the rating code in effect at the time of the July 1974 rating decision, a total disability rating f or compensation based on unemployablity was evaluated under 38 C.F.R. § 4.16.  Under 38 C.F.R. § 4.16, total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (1974).  As the appellant was rated as 70 percent disabling for service-connected schizophrenic reaction, he met the requirement of having a disability ratable at 60 percent or more.    



Factual Background

In a Statement in Support of Claim dated in December 1973, the appellant asserted that when he attempted to find work, he was fired the same day without any reason only because he was sick and used medications.  

The appellant was hospitalized at a VA medical facility for 87 days from March to May 1974 for similar symptoms as those experienced in 1973.  On evaluation, the appellant was evasive and circumstantial.  His production of thought was logical, at times realistic, and centered on inner problems.  His content of thought included ideas of grandiosity, persecution, reference, and hopelessness.  He admitted to auditory hallucinations, ordering him to attack and destroy.  His affect was blunted and mood denoted preoccupation.  The appellant was well oriented in the three spheres but his memory was patchy.  The diagnosis remained schizophrenia, chronic, undifferentiated type.  At the time of discharge, the appellant was considered mentally competent to handle his VA benefits.  

In a July 1974 rating decision, the 70 percent rating was confirmed and continued, except effective from March 5, 1974, through May 31, 1974, where the rating was increased to 100 percent pursuant to 38 C.F.R. § 4.29.  Entitlement to TDIU was denied.  The RO noted that the appellant's disability remains unchanged.  His condition is not so severe as to prevent him from obtaining some sort of gainful occupation.  The July 1974 rating decision amended the rating decision of April 1973 to grant the temporary 100 percent rating from March 5, 1974, through May 31, 1974.  

Analysis

The appellant contends that there is CUE in the July 1974 rating decision.  The appellant asserts that the RO committed CUE in its failure to assign a rating in excess of 70 percent for schizophrenia and in its failure to assign a TDIU.  The Board, in accordance with the Court, concludes that the appellant's motion for revision in conjunction with the attorney's arguments are enough to satisfy the requirements of clearly and specifically stating the alleged clear and unmistakable error, or errors, of fact or law in the prior rating decisions, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  See Canady v. Nicholson, 20 Vet. App. 393 (2006) (authorizing the Board to read sympathetically requests for revision based upon CUE).

As noted above, in order to find that a rating action was clearly and unmistakably erroneous, it must be concluded that the evidence of record at the time the rating was assigned was such that the only possible conclusion was that a higher rating, to include a total rating based on individual unemployability due to service-connected disability, was warranted.  CUE requires that error, otherwise prejudicial, must appear undebatably.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Such a conclusion cannot be reached in this case.

Only the law in effect at the time of the challenged decision may be taken into consideration in determining CUE.  See Russell, 3 Vet. App. at 313-14.  In his June 1996 CUE claim, the appellant asserted that there was CUE in the rating decision because he should have been rated as 100 percent.  He stated that the rating was contrary to the evidence then of record, did not consider his Social Security Administration records, and did not consider his case under individual unemployability.  In a statement received in October 1998, the appellant stated that the RO committed CUE when he claimed a TDIU with evidence from a doctor, and the RO denied it without reasons and bases.

In regard to the appellant's Social Security Administration records, a failure to fulfill the duty to assist, such as a failure to request and obtain SSA records, cannot establish CUE.  38 C.F.R. § 20.1403; Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (holding that a breach of a duty to assist cannot constitute CUE).

In regard to the appellant's claim that the rating decision was contrary to the evidence of record, the Board does not find that the evidence of record at the time the 70 percent rating was assigned was such that the only possible conclusion was that a higher rating was warranted.  The evidence of record indicated the appellant had serious symptoms of schizophrenia.  The May 1974 VA discharge report indicated the appellant's content of thought  had some ideas of grandiosity expressed, but also ideas of persecution, of reference, of hopelessness and worthlessness.  He admitted to auditory hallucinations, hearing voices calling him bad names and ordering him to attack and destroy.  However, the evidence was not undebatable that the appellant had active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce complete social and industrial inadaptability complete social and industrial inadaptability, as required for a 100 percent rating under Diagnostic Code 9204.  38 C.F.R. § 4.312, Diagnostic Code 9204 (1974).  The May 1974 VA discharge report indicates that the appellant was well oriented in the three spheres.  His production of thought was logical and at times realistic, and centered in his inner problems.  He was also mentally competent to handle his VA benefits.  Given the positive and negative evidence of record, it is impossible for the appellant to succeed in showing that the July 1974 RO determination would have been manifestly different.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  Because it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  See Crippen v. Brown, 9 Vet. App. 412, 418 (1996); Eddy v. Brown, 9 Vet. App. 52, 57 (1996); Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc); 64 Fed. Reg. 2135-36 (199); see generally 38 C.F.R. §§ 20.1400-20.1410.  To the extent that the appellant's claim encompasses a request for a reweighing of the evidence, such is impermissible for a clear and unmistakable error claim.  Luallen v. Brown, 8 Vet. App. 92 (1995); Damrel v. Brown, 6 Vet. App. 242 (1994).  In addition, the July 1974 rating decision did not involve an incorrect application of law.  In concluding that a higher rating was not warranted, the RO considered the proper legal standard.  The Board finds that the evidence was not undebatable that the appellant should have been granted a 100 percent rating by the RO in the July 1974 rating decision.  

With respect to the appellant's claim that the RO should have granted his claim for a TDIU in the July 1974 rating decision, 38 C.F.R. § 4.16 only required application "in the judgment of the rating agency."  38 C.F.R. § 4.16 (1974).  The Board notes that the presence of the words "may apply" and "in the judgment of" confer total discretion upon the adjudicator to award TDIU.  See Lopez v. Davis, 531 U.S. 230, 241 (2001) (noting that, in the context of statutory construction, the word "may" is permissive); cf. Webb v. Brown, 7 Vet. App. 122, 125 (1994) (observing that the use of the "may" in statutory language connotes complete and unfettered discretion in the Secretary).  Where complete discretion is conferred upon the adjudicator in the statutory or regulatory scheme, in this case the discretion to grant or deny TDIU, it follows that the adjudicator's exercise of discretion to deny will virtually always debatable.  

The evidence of record at the time does not indicate that it was undebatable that the appellant was unemployable due to his service-connected schizophrenia.  As noted above, the May 1974 VA discharge report indicates that the appellant was well oriented in the three spheres, had a logical and at times realistic production of thought, and was mentally competent to handle his VA benefits.  As there was evidence of record indicating the appellant was capable of employment, reasonable minds could conclude that a TDIU was not warranted.  The evidence of record in July 1974 did not show that it was "absolutely clear" or "undebatable" that the appellant was unemployable due to his schizophrenia.  See Fugo v. Derwinski, 6 Vet. App. at 43-44.  Moreover, 38 C.F.R. § 4.16 gave VA the discretion "in the judgment of the rating agency" to determine whether the appellant was entitled to a TDIU.  

In the absence of the kind of error of fact or law which would compel a conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the July 1974 RO determination.

VI.  April 1975 rating decision

Legal Criteria

In April 1975, the appellant's service-connected disability was rated under 38 C.F.R. § 4.132, Diagnostic Code 9204 for schizophrenic reaction, chronic, undifferentiated type.  Under the General Rating Formula for psychotic reactions, a 70 percent rating was warranted for a psychotic reaction with lesser symptomatology such as to produce severe impairment of social and industrial adaptability.  A 100 percent rating was warranted for active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce complete social and industrial inadaptability.  38 C.F.R. § 4.132, Diagnostic Code 9204 (1975).   

Under the rating code in effect at the time of the April 1975 rating decision, a total disability rating for compensation based on unemployablity was evaluated under 38 C.F.R. § 4.16.  Under 38 C.F.R. § 4.16, total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (as in effect prior to September 9, 1975).  As the appellant was rated as 70 percent disabling for service-connected schizophrenic reaction, he met the requirement of having a disability ratable at 60 percent or more.    

Factual Background

The appellant was hospitalized at a VA medical facility for 30 days from February to March 1975 when his complaints included that he was depressed.  The hospital summary noted no thought disorder, and during his admission, the appellant was tranquil, cooperative, and coherent.  The summary noted that the appellant was able to handle his VA funds.  He received regular discharge on medication.

In March 1975, M.J.C.V., M.D., wrote that he had treated the appellant for the past year, with medication and twice a month individual therapy, for chronic schizophrenia.  It was reported that the appellant's chronic schizophrenia was productive of nervousness, insomnia, dreams and nightmares, ideas of persecution, visual and auditory hallucinations, depression, and suicidal ideation.  The appellant  reportedly had difficulty relating to people and being in crowds.  He also reportedly had difficulty maintaining relationships, to include familial relationships.  The physician stated because of the appellant's  poor nervous disorder, work and study were not recommended.  

The appellant also submitted two letters, one from P.L. at Pan American Clipper Cargo and one from M.C. from Metropolitan Esso Service Center.  In the letter from P.L., which was dated in January 1975, P.L. stated that the appellant worked for the business for 8 weeks but had to give up the job due to health reasons.  He was obviously extremely nervous and this did not permit him to carry out his regular duties.  P.L. stated that he thought the young man needed medical treatment to alleviate his nervous condition to enable him to work in a job.  In the letter from M.C., dated in January 1975, M.C. stated that the appellant worked for his business for 4 weeks, but he had to give up the job due to health reasons.  His nervous condition did not permit him to carry out his regular job duties as was necessary.  M.C. stated that without doubt this young man needed medical treatment that could alleviate in whole or in part his nervous condition, so that he could be employed according to the regular requirements of the job.  

In an April 1975 rating decision, entitlement to a total rating for compensation purposes based on individual unemployability remained denied, and, except for the 100 percent rating assigned from February 21, 1975, to March 31, 1975 pursuant to 38 C.F.R. § 4.29, the 70 percent rating remained in effect.  In the April 1975 rating decision, the RO noted that it reviewed the letter from Dr. M.J.C.V. and the letters from M.C. and P.R.  The RO stated that the findings in the summary of the hospitalization show that the veteran was admitted and treated for his service-connected nervous condition.  The RO found that the findings therein were compatible with the current evaluation for the veteran's nervous condition.  The RO stated that the veteran's nervous condition and his other service-connected condition were not so disabling as to preclude him from seeking and maintaining some sort of gainful occupation.  

Analysis

The appellant contends that there is CUE in the April 1975 rating decision.  The appellant asserts that the RO committed CUE in its failure to assign a rating in excess of 70 percent for schizophrenia and in its failure to assign a TDIU.  The Board, in accordance with the Court, concludes that the appellant's motion for revision in conjunction with the attorney's arguments are enough to satisfy the requirements of clearly and specifically stating the alleged clear and unmistakable error, or errors, of fact or law in the prior rating decisions, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  See Canady v. Nicholson, 20 Vet. App. 393 (2006) (authorizing the Board to read sympathetically requests for revision based upon CUE).

As noted above, in order to find that a rating action was clearly and unmistakably erroneous, it must be concluded that the evidence of record at the time the rating was assigned was such that the only possible conclusion was that a higher rating, to include a total rating based on individual unemployability due to service-connected disability, was warranted.  CUE requires that error, otherwise prejudicial, must appear undebatably.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Such a conclusion cannot be reached in this case.

Only the law in effect at the time of the challenged decision may be taken into consideration in determining CUE.  See Russell, 3 Vet. App. at 313-14.  In his June 1996 CUE claim, the appellant asserted that there was CUE in the rating decision because he should have been rated as 100 percent.  He stated that the rating was contrary to the evidence then of record, did not consider his Social Security Administration records, and did not consider his case under individual unemployability.  In the statement received in October 1998, the appellant stated that the RO committed CUE when he claimed a TDIU with evidence from a doctor, and the RO denied it without reasons and bases.  

In regard to the appellant's Social Security Administration records, a failure to fulfill the duty to assist, such as a failure to request and obtain SSA records, cannot establish CUE.  38 C.F.R. § 20.1403; Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (holding that a breach of a duty to assist cannot constitute CUE).

In regard to the appellant's claim that the rating decision was contrary to the evidence of record, the Board does not find that the evidence of record at the time the 70 percent rating was assigned was such that the only possible conclusion was that a higher rating was warranted.  The evidence of record indicated the appellant had serious symptoms of schizophrenia, but the March 1975 hospital discharge summary indicated that the appellant did not have a thought disorder.  The summary noted that during his admission, the appellant was tranquil, cooperative, and coherent.  He was also mentally competent to handle his VA benefits.  Although Dr. M.J.C.V. opined that the appellant was recommended not to work or study because of his poor nervous condition, given the evidence in the March 1975 discharge summary, the evidence was not undebatable that the appellant should have been granted a 100 percent rating by the RO in the July 1974 rating decision.  Reasonable minds could have differed as to whether a higher rating was warranted.  Given the positive and negative evidence of record, it is impossible for the appellant to succeed in showing that the April 1975 RO determination would have been manifestly different.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  Because it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  To the extent that the appellant's claim encompasses a request for a reweighing of the evidence, such is impermissible for a clear and unmistakable error claim.  Luallen v. Brown, 8 Vet. App. 92 (1995).  In addition, the April 1975 rating decision did not involve an incorrect application of law.  In concluding that a higher rating was not warranted, the RO considered the proper legal standard.

With respect to the appellant's claim that the RO should have granted his claim for a TDIU in the April 1975 rating decision, 38 C.F.R. § 4.16 only required application "in the judgment of the rating agency."  38 C.F.R. § 4.16 (1974).  An allegation of CUE, which must be undebatable, cannot lie, where, as here, the presence of the words "may apply" and "in the judgment of" confer total discretion upon the adjudicator to award TDIU.  See Lopez v. Davis, 531 U.S. 230, 241 (2001) (noting that, in the context of statutory construction, the word "may" is permissive); cf. Webb v. Brown, 7 Vet. App. 122, 125 (1994) (observing that the use of the "may" in statutory language connotes complete and unfettered discretion in the Secretary).  Where complete discretion is conferred upon the adjudicator in the statutory or regulatory scheme, in this case the discretion to grant or deny TDIU, it follows that the adjudicator's exercise of discretion to deny will virtually always debatable.  

The evidence of record at the time does not indicate that it was undebatable that the appellant was unemployable due to his service-connected schizophrenia.  As noted above, the March 1975 hospital discharge summary indicated that the appellant did not have a thought disorder and that he was tranquil, cooperative, and coherent.  Although the letters from his former employers and Dr. M.J.C.V. suggested the appellant's employability was affected by his service-connected disability, reasonable minds could conclude that a TDIU was not warranted.  The evidence of record in April 1975 did not show that it was "absolutely clear" or "undebatable" that the appellant was unemployable due to his schizophrenia.  See Fugo v. Derwinski, 6 Vet. App. at 43-44.  Moreover, 38 C.F.R. § 4.16 gave VA the discretion "in the judgment of the rating agency" to determine whether the appellant was entitled to a TDIU.  

In the absence of the kind of error of fact or law which would compel a conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the July 1975 RO determination.

VII.  June 1975 rating decision

Legal Criteria

In June 1975, the appellant's service-connected disability was rated under 38 C.F.R. § 4.132, Diagnostic Code 9204 for schizophrenic reaction, chronic, undifferentiated type.  Under the General Rating Formula for psychotic reactions, a 70 percent rating was warranted for a psychotic reaction with lesser symptomatology such as to produce severe impairment of social and industrial adaptability.  A 100 percent rating was warranted for active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce complete social and industrial inadaptability.  38 C.F.R. § 4.132, Diagnostic Code 9204 (1975).   

Under the rating code in effect at the time of the June 1975 rating decision, a total disability rating for compensation based on unemployablity was evaluated under 38 C.F.R. § 4.16.  Under 38 C.F.R. § 4.16, total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (as in effect prior to September 9, 1975).  As the appellant was rated as 70 percent disabling for service-connected schizophrenic reaction, he met the requirement of having a disability ratable at 60 percent or more.    

Factual Background

After the April 1975 rating decision, a hospital report for the appellant's hospitalization from April 1975 to May 1975 was associated with the claims file.  A May 1975 discharge report reflects that the appellant was admitted after complaining of nightmares and hearing voices that told him to kill himself.  He also said that he was seeing images of persons and felt persecuted b someone.  He had also been feeling anxious and restless.  On examination, the appellant talked in a slow, low monotonous voice with adequate speech.  He talked in a logical manner and he was realistic.  His content of thought was centered around the voices he was hearing, his restlessness.  He was concerned with ideas of reference, but at admission he was not hallucinating.  He had no ideas of reference and no ideas of persecution.  His mood was tranquil and his affect was superficial.  He was well oriented in three spheres.  He had a good memory for the past and present memory was fair.  During admission, the appellant's symptoms improved.  He talked superficially about his conflicts.  At all interviews he was found well-oriented, with good memory, a superficial affect, and his mood was sometimes anxious.  No hallucinations were elicited, or ideas of persecution.  He participated in group therapy and occupational therapy and was able to handle VA funds.  He received a regular discharge and was instructed to continue treatment with his fee-basis doctor.  The diagnosis continued to be schizophrenia, chronic undifferentiated type.

In the June 1975 rating decision, the RO continued the appellant's rating of 70 percent from June 1, 1975.  The appellant was hospitalized for the second time during the year.  The symptoms during hospitalization were compatible with those shown during the last hospitalization.  The RO granted the appellant a temporary 100 percent rating from April 14, 9175 to May 31, 1975, pursuant to 38 C.F.R. § 4.29.  

Analysis

The appellant contends that there is CUE in the June 1975 rating decision.  The appellant asserts that the RO committed CUE in its failure to assign a rating in excess of 70 percent for schizophrenia and in its failure to assign a TDIU.  The Board, in accordance with the Court, concludes that the appellant's motion for revision in conjunction with the attorney's arguments are enough to satisfy the requirements of clearly and specifically stating the alleged clear and unmistakable error, or errors, of fact or law in the prior rating decisions, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  See Canady v. Nicholson, 20 Vet. App. 393 (2006) (authorizing the Board to read sympathetically requests for revision based upon CUE).

As noted above, in order to find that a rating action was clearly and unmistakably erroneous, it must be concluded that the evidence of record at the time the rating was assigned was such that the only possible conclusion was that a higher rating, to include a total rating based on individual unemployability due to service-connected disability, was warranted.  CUE requires that error, otherwise prejudicial, must appear undebatably.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Such a conclusion cannot be reached in this case.

Only the law in effect at the time of the challenged decision may be taken into consideration in determining CUE.  See Russell, 3 Vet. App. at 313-14.  In his June 1996 CUE claim, the appellant asserted that there was CUE in the rating decision because he should have been rated as 100 percent.  He stated that the rating was contrary to the evidence then of record, did not consider his Social Security Administration records, and did not consider his case under individual unemployability.  In a statement received in October 1998, the appellant stated that the RO committed CUE when he claimed a TDIU with evidence from a doctor, and the RO denied it without reasons and bases.  

In regard to the appellant's Social Security Administration records, a failure to fulfill the duty to assist, such as a failure to request and obtain SSA records, cannot establish CUE.  38 C.F.R. § 20.1403; Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (holding that a breach of a duty to assist cannot constitute CUE).

In regard to the appellant's claim that the rating decision was contrary to the evidence of record, the Board does not find that the evidence of record at the time the 70 percent rating was assigned was such that the only possible conclusion was that a higher rating was warranted.  The evidence of record indicated the appellant had serious symptoms of schizophrenia.  The May 1975 hospital summary reflects that during his hospitalization, the appellant was well oriented with good memory.  No hallucinations were elicited or ideas of persecution.  On examination, he was well-oriented in three spheres and his mood was tranquil.  He talked in a logical manner and was realistic.  Although the hospital summary indicated the appellant had serious symptoms of schizophrenia such as hallucinations, the record does not show that the evidence was undebatable that the appellant should have been granted a 100 percent rating by the RO in the June 1975 rating decision.  Reasonable minds could have differed as to whether a higher rating was warranted.  Given the positive and negative evidence of record, it is impossible for the appellant to succeed in showing that the June 1975 RO determination would have been manifestly different.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  Because it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  To the extent that the appellant's claim encompasses a request for a reweighing of the evidence, such is impermissible for a clear and unmistakable error claim.  Luallen v. Brown, 8 Vet. App. 92 (1995).  In addition, the February 1973 rating decision did not involve an incorrect application of law.  In concluding that a higher rating was not warranted, the RO considered the proper legal standard.

With respect to the appellant's claim that the RO should have granted his claim for a TDIU in the June 1975 rating decision, 38 C.F.R. § 4.16 only required application "in the judgment of the rating agency."  38 C.F.R. § 4.16 (1975).  Although the RO did not specifically address unemployability, the rating decision noted that the issue was evaluation for a service-connected nervous condition, which would have included a 100 percent rating.  The rating decision also noted that individual unemployability was not established.  

The evidence of record at the time does not indicate that it was undebatable that the appellant was unemployable due to his service-connected schizophrenia.  As noted above, the May 1975 VA hospital discharge summary indicated that the appellant was well oriented to the three spheres, had a good memory for the past and a fair present memory, he also talked in a logical and realistic manner.  Given the evidence in the May 1975 hospital discharge summary, reasonable minds could differ as to whether he was unemployable due to his schizophrenia.  The evidence of record in June 1975 did not show that it was "absolutely clear" or "undebatable" that the appellant was unemployable due to his schizophrenia.  See Fugo v. Derwinski, 6 Vet. App. at 43-44.  Moreover, 38 C.F.R. § 4.16 gave VA the discretion "in the judgment of the rating agency" to determine whether the appellant was entitled to a TDIU.  

In the absence of the kind of error of fact or law which would compel a conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the June 1975 RO determination.

VIII.  February 1977 Rating Decision

Legal Criteria

The appellant's schizophrenia was rated under Diagnostic Code 9204.  Under 38 C.F.R. § 4.132, Diagnostic Code 9204, as in effect in February 1977, the General Rating Formula for Psychotic Reactions applied.  A 70 percent rating was warranted for schizophrenia with lesser symptomatology such as to produce severe impairment of social and industrial inadaptability.  A 100 percent rating was warranted for active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce complete social and industrial inadaptability.  

In regard to a TDIU, 38 C.F.R. § 4.16(a), as in effect in February 1977, provided that total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (1977).  As the appellant's schizophrenia was rated as 70 percent disabling, he had one disability ratable at 60 percent or more.

Factual Background

From November to December 1976, for twenty days, and again in December 1976, for eleven days, the appellant was hospitalized by the VA on two separate occasions. On the November 1976 admission, the appellant reported poor interpersonal relations with his mother, irritability, and ideas of persecution and of reference. He was treated with medication and psychotherapy.  His condition improved.  The diagnosis on discharge was schizophrenia, paranoid type with depressive features.  A December 1976 VA hospital discharge summary reflects that the appellant complained of poor interpersonal relations with his mother, aggressive behavior and agitation.  While in the ward he was always demanding and complaining; with ideas of persecution and reference.  One day he became aggressive and very demanding.  He complained of the medication given and ward attendants.  He insisted on leaving the hospital against medical advice.  The discharge report noted he was in need of further hospitalization.

In a February 1977 rating decision, the RO reviewed the appellant's hospitalization records from November through December 1976 and found that the findings are compatible with the current evaluation for service-connected nervous condition.  

Analysis

The appellant contends that there is a CUE in the February 1977 rating decision.  The appellant asserts that the RO committed CUE in its failure to assign a rating in excess of 70 percent for schizophrenia and in its failure to consider and assign a TDIU.  The Board, in accordance with the Court, concludes that the appellant's motion for revision in conjunction with the attorney's arguments are enough to satisfy the requirements of clearly and specifically stating the alleged clear and unmistakable error, or errors, of fact or law in the prior rating decisions, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  See Canady v. Nicholson, 20 Vet. App. 393 (2006) (authorizing the Board to read sympathetically requests for revision based upon CUE).

As noted above, in order to find that a rating action was clearly and unmistakably erroneous, it must be concluded that the evidence of record at the time the rating was assigned was such that the only possible conclusion was that a higher rating, to include a total rating based on individual unemployability due to service-connected disability, was warranted.  CUE requires that error, otherwise prejudicial, must appear undebatably.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Such a conclusion cannot be reached in this case.

As indicated above, only the law in effect at the time of the challenged decision may be taken into consideration in determining CUE.  See Russell, 3 Vet. App. at 313-14.  In his June 1996 CUE claim, the appellant asserted that there was CUE in the rating decision because it was contrary to the evidence then of record, did not consider his Social Security records, and did not consider whether he was entitled to a TDIU under 38 C.F.R. § 4.16.  The appellant's argument that the decision was contrary to the evidence then of record is essentially an argument that the evidence was weighed incorrectly, which is not a basis for CUE.  

In regard to the appellant's Social Security Administration records, a failure to fulfill the duty to assist, such as a failure to request and obtain SSA records, cannot establish CUE.  38 C.F.R. § 20.1403; Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (holding that a breach of a duty to assist cannot constitute CUE).

In regard to the appellant's claim that the rating decision was contrary to the evidence of record, the Board does not find that the evidence of record at the time the 70 percent rating was assigned was such that the only possible conclusion was that a higher rating was warranted.  The evidence of record indicated the appellant had serious symptoms of schizophrenia.  The earlier December 1976 VA hospital discharge summary indicated the appellant was always demanding with ideas of reference and of persecution.  He also expressed grandiose ideas.  The later December 1976 VA hospital discharge report indicated that the appellant was aggressive and left the hospital against medical advice.  However, the evidence was not undebatable that the appellant had active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce complete social and industrial inadaptability complete social and industrial inadaptability, as required for a 100 percent rating under Diagnostic Code 9204.  See 38 C.F.R. § 4.132, Diagnostic Code 9204 (1977).  The VA hospital discharge summaries made no reference to the appellant's employability.  They also described symptoms similar to symptoms the appellant had previously reported in earlier hospitalizations considered by earlier rating decisions.  Thus, the Board finds that the evidence was not undebatable that the appellant should have been granted a 100 percent rating by the RO in the February 1977 rating decision.  Because it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  To the extent that the appellant's claim encompasses a request for a reweighing of the evidence, such is impermissible for a clear and unmistakable error claim.  Luallen v. Brown, 8 Vet. App. 92 (1995); Damrel v. Brown, 6 Vet. App. 242 (1994).  In addition, the February 1973 rating decision did not involve an incorrect application of law.  In concluding that a higher rating was not warranted, the RO considered the proper legal standard.

With respect to the allegation that the failure to consider a claim for a total rating based on unemployablity due to service-connected disabilities was CUE, the Board notes that the appellant had not specifically raised the issue of a TDIU prior to the February 1977 rating decision.  However, the Court has held that a TDIU is potentially part of every increased-rating claim.  See Rice, 22 Vet. App. at 453.  

In this case, the December 1976 VA hospital discharge summaries reflect that the appellant was in need of further hospitalization, but did not address whether the appellant was unemployable due to his service-connected schizophrenia symptoms.   Moreover, the February 1977 rating decision was based on the appellant's VA hospitalization records, not on a specific claim for an increased rating.  Thus, the Board finds that the issue of entitlement to a TDIU was not raised by the appellant or the record prior to the February 1977 rating decision.  Consequently, the RO did not commit a CUE by failing to address a claim for entitlement to a TDIU in the February 1977 rating decision.  

In the absence of the kind of error of fact or law which would compel a conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the February 1977 RO determination.

IX.  April 1977 Rating Decision

Legal Criteria

The appellant's schizophrenia was rated under Diagnostic Code 9204.  Under 38 C.F.R. § 4.132, Diagnostic Code 9204, as in effect in April 1977, the General Rating Formula for Psychotic Reactions applied.  A 70 percent rating was warranted for schizophrenia with lesser symptomatology such as to produce severe impairment of social and industrial inadaptability.  A 100 percent rating was warranted for active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce complete social and industrial inadaptability.  

In regard to a TDIU, 38 C.F.R. § 4.16(a), as in effect in April 1977, provided that total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (1977).  As the appellant's schizophrenia was rated as 70 percent disabling, he had one disability ratable at 60 percent or more.

Factual Background

A March 1977 VA psychiatric examination report shows that the appellant received Social Security disability benefits, that he lived with his mother, and that he did not take medication.  He was single and unemployed.  On examination, the examiner described the appellant as very quiet, serene, almost motionless, apathetic and emotionally blunted, a little communicative, unspontaneous though relevant, and coherent and fairly logical.  The appellant complained of difficulty sleeping and poor socialization with neighbors.  He claimed to have many enemies that he could not identify and thought that people looked at him with signs of hostility.  He reported he became irritable and violently excited when he felt that his sibling was antagonizing him.  He indicated that he entertained homicidal thoughts and felt unhappy due to difficulty with concentrating.  The veteran noted he enjoyed walking about town and visiting solitary places in rural communities. The diagnosis was schizophrenic reaction, undifferentiated type, moderately severe to severe.

In an April 1977 rating decision, the 70 percent evaluation was confirmed and continued based on the March 1977 VA examination report.

Analysis

The appellant contends that there is a CUE in the April 1977 rating decision.  The appellant asserts that the RO committed CUE in its failure to assign a rating in excess of 70 percent for schizophrenia and in its failure to consider and assign a TDIU.  The Board, in accordance with the Court, concludes that the appellant's motion for revision in conjunction with the attorney's arguments are enough to satisfy the requirements of clearly and specifically stating the alleged clear and unmistakable error, or errors, of fact or law in the prior rating decisions, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  See Canady v. Nicholson, 20 Vet. App. 393 (2006) (authorizing the Board to read sympathetically requests for revision based upon CUE).

As noted above, in order to find that a rating action was clearly and unmistakably erroneous, it must be concluded that the evidence of record at the time the rating was assigned was such that the only possible conclusion was that a higher rating, to include a total rating based on individual unemployability due to service-connected disability, was warranted.  CUE requires that error, otherwise prejudicial, must appear undebatably.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Such a conclusion cannot be reached in this case.

As indicated above, only the law in effect at the time of the challenged decision may be taken into consideration in determining CUE.  See Russell, 3 Vet. App. at 313-14.  In his June 1996 CUE claim, the appellant asserted that there was CUE in the rating decision because it was contrary to the evidence then of record, did not consider his Social Security records, and did not consider whether he was entitled to a TDIU under 38 C.F.R. § 4.16.  

In regard to the appellant's Social Security Administration records, a failure to fulfill the duty to assist, such as a failure to request and obtain Social Security Administration records, cannot establish CUE.  38 C.F.R. § 20.1403; Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (holding that a breach of a duty to assist cannot constitute CUE).

In regard to the appellant's claim that the rating decision was contrary to the evidence of record, the Board does not find that the evidence of record at the time the 70 percent rating was assigned was such that the only possible conclusion was that a higher rating was warranted.  The March 1977 VA examination report noted that the appellant was coherent and fairly logical.  He was not taking medication.  His degree of disability was noted to be moderately severe to severe and he was mentally competent to handle his funds.  The Board finds that it was not undebatable that the appellant had active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce complete social and industrial inadaptability complete social and industrial inadaptability, as required for a 100 percent rating under Diagnostic Code 9204.  See 38 C.F.R. § 4.132, Diagnostic Code 9204 (1977).  Given the positive and negative evidence of record, it is impossible for the appellant to succeed in showing that the April 1977 RO determination would have been manifestly different.  Fugo, 6 Vet. App. at 44 (1993).  Thus, the Board finds that the evidence was not undebatable that the appellant should have been granted a 100 percent rating by the RO in the April 1977 rating decision.   Because it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  To the extent that the appellant's claim encompasses a request for a reweighing of the evidence, such is impermissible for a clear and unmistakable error claim.  In addition, the April 1977 rating decision did not involve an incorrect application of law.  In concluding that a higher rating was not warranted, the RO considered the proper legal standard.  

With respect to the allegation that the failure to consider a claim for a total rating based on unemployablity due to service-connected disabilities was CUE, the Board notes that the appellant had not specifically raised the issue of a TDIU prior to the April 1977 rating decision.  However, the Court has held that a TDIU is potentially part of every increased-rating claim.  See Rice, 22 Vet. App. at 453.  

In this case, the March 1977 VA examination report noted that the appellant was unemployed, but the VA examiner did not specifically discuss the appellant's employability.  Moreover, the April 1977 rating decision was based on a routine VA examination to determine the current level of the appellant's service-connected schizophrenia.  Thus, the Board finds that the issue of entitlement to a TDIU was not raised by the appellant or the record prior to the April 1977 rating decision.  Consequently, the RO did not commit a CUE in the April 1977 rating decision by failing to adjudicate the issue of entitlement to a TDIU.

In the absence of the kind of error of fact or law which would compel a conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the April 1977 RO determination.

X.  October 1978 rating decision

Legal Criteria

The appellant's schizophrenia was rated under Diagnostic Code 9204.  Under 38 C.F.R. § 4.132, Diagnostic Code 9204, as in effect in October 1978, the General Rating Formula for Psychotic Reactions applied.  A 70 percent rating was warranted for schizophrenia with lesser symptomatology such as to produce severe impairment of social and industrial inadaptability.  A 100 percent rating was warranted for active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce complete social and industrial inadaptability.  

In regard to a TDIU, 38 C.F.R. § 4.16(a), as in effect in October 1978, provided that total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (1978).  As the appellant's schizophrenia was rated as 70 percent disabling, he had one disability ratable at 60 percent or more.


Factual Background

In August 1978, the appellant was hospitalized on two separate occasions for two and three days, respectively, on two separate occasions.  On the first occasion, he was admitted for depression, crying spells, aggressive behavior, insomnia, and poor interpersonal relations at home.  On admission, the appellant was markedly depressed, and lonely due to marital separation.  He was well oriented, his memory was preserved, and he was logical, coherent, and relevant.  Insight and judgment were poor.  The diagnosis was paranoid-type schizophrenia with depressive features.  On the second admission, the appellant complained of difficulty sleeping, anxiety, restlessness, aggressiveness, and suicidal ideas.  An examination revealed that the veteran's production of thought was logical and content of thought included referential delusions.  He was afraid to return back to his wife because of his mental problems and aggressive tendencies.  Evidence of hallucinatory phenomena was not present, his sensorium was clear, and he was oriented times three.  However, his affect was inadequate, attention and concentration were poor, memory was grossly preserved, and judgment and insight were poor.  On discharge, he was oriented, coherent, and relevant.  Two days after admission, he refused to continue in the hospital.  The diagnosis was schizophrenia, undifferentiated type.

In an October 1978 rating decision, the RO confirmed and continued the 70 percent rating.  The RO noted that during his hospitalization, the appellant was oriented, coherent and relevant.  

Analysis

The appellant contends that there is a CUE in the October 1978 rating decision.  The appellant asserts that the RO committed CUE in its failure to assign a rating in excess of 70 percent for schizophrenia and in its failure to assign a TDIU.  The Board, in accordance with the Court, concludes that the appellant's motion for revision in conjunction with the attorney's arguments are enough to satisfy the requirements of clearly and specifically stating the alleged clear and unmistakable error, or errors, of fact or law in the prior rating decisions, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  See Canady v. Nicholson, 20 Vet. App. 393 (2006) (authorizing the Board to read sympathetically requests for revision based upon CUE).

As noted above, in order to find that a rating action was clearly and unmistakably erroneous, it must be concluded that the evidence of record at the time the rating was assigned was such that the only possible conclusion was that a higher rating, to include a total rating based on individual unemployability due to service-connected disability, was warranted.  CUE requires that error, otherwise prejudicial, must appear undebatably.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Such a conclusion cannot be reached in this case.

As indicated above, only the law in effect at the time of the challenged decision may be taken into consideration in determining CUE.  See Russell, 3 Vet. App. at 313-14.  In his June 1996 CUE claim, the appellant asserted that there was CUE in the rating decision because it was contrary to the evidence then of record, did not consider his Social Security records, and did not consider whether he was entitled to a TDIU under 38 C.F.R. § 4.16.  

In regard to the appellant's Social Security Administration records, a failure to fulfill the duty to assist, such as a failure to request and obtain Social Security Administration records, cannot establish CUE.  38 C.F.R. § 20.1403; Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (holding that a breach of a duty to assist cannot constitute CUE).

In regard to the appellant's claim that the rating decision was contrary to the evidence of record, the Board does not find that the evidence of record at the time the 70 percent rating was assigned was such that the only possible conclusion was that a higher rating was warranted.  The evidence of record indicated the appellant had serious symptoms of schizophrenia.  The appellant reported having poor sleep, anxiety, restlessness, aggressiveness and suicidal ideas during his August 1978 hospitalization.  However, on examination, his production of thought was logical, there was no evidence of active hallucinatory phenomena, he was oriented times three and his memory was grossly preserved.  Upon discharge from his second 

period of hospitalization, the appellant was oriented, coherent and relevant. The Board finds that the evidence was not undebatable that the appellant had active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce complete social and industrial inadaptability complete social and industrial inadaptability, as required for a 100 percent rating under Diagnostic Code 9204.  See 38 C.F.R. § 4.132, Diagnostic Code 9204 (1978).  Thus, the Board finds that the evidence was not undebatable that the appellant should have been granted a 100 percent rating by the RO in the October 1978 rating decision.  Because it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  To the extent that the appellant's claim encompasses a request for a reweighing of the evidence, such is impermissible for a clear and unmistakable error claim.  In addition, the October 1978 rating decision did not involve an incorrect application of law.  In concluding that a higher rating was not warranted, the RO considered the proper legal standard.  

With respect to the allegation that the failure to consider a claim for a total rating based on unemployablity due to service-connected disabilities was CUE, the Board notes that the appellant had not specifically raised the issue of a TDIU prior to the October 1978 rating decision.  However, the Court has held that a TDIU is potentially part of every increased-rating claim.  See Rice, 22 Vet. App. at 453 (2009) (holding that a request for TDIU is not a separate claim for benefits, but is best analyzed as a request for an appropriate disability rating, either as part of the initial adjudication of a claim, or as part of a claim for increased compensation); see also Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009) (holding that TDIU is implicitly raised whenever a veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating).

In this case, the Board finds that the evidence of record did not raise the issue of entitlement to a TDIU.  The appellant did not file a claim for an increased rating.  The rating decision was based on his hospitalization in August 1978.  Moreover, the August 1978 VA hospital discharge summaries did not mention the appellant's employability.  The earlier August 1978 VA hospital discharge summary reflects that the appellant's wife worked but he was not doing anything.  However, the summary did not indicate that the appellant was unable to work due to his service-connected disability.  Consequently, the Board finds that the issue of entitlement to a TDIU was not raised by the appellant or the record.  Consequently, there was no CUE in the October 1978 rating decision due to the RO's failure to specifically address the issue of entitlement to a TDIU.

In the absence of the kind of error of fact or law which would compel a conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the October 1978 RO determination.

XI.  August 1979 rating decision

Legal Criteria

The appellant's schizophrenia was rated under Diagnostic Code 9204.  Under 38 C.F.R. § 4.132, Diagnostic Code 9204, as in effect in August 1979, the General Rating Formula for Psychotic Reactions applied.  A 70 percent rating was warranted for schizophrenia with lesser symptomatology such as to produce severe impairment of social and industrial inadaptability.  A 100 percent rating was warranted for active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce complete social and industrial inadaptability.  

In regard to a TDIU, 38 C.F.R. § 4.16(a), as in effect in August 1979, provided that total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (1979).  As the appellant's schizophrenia was rated as 70 percent disabling, he had one disability ratable at 60 percent or more.

Factual Background

On VA psychiatric examination in February 1979, the appellant stated that he did not work, and recalled being hospitalized on prior occasions because of violent behavior with suicidal intentions.  The examiner observed that the appellant was restless, and impatient to be seen and to get attention.  The appellant also reported that he had difficulty retaining what he read, that his wife had left him, and that others were against him.  The report indicated the appellant had been separated from his wife for about 9 months.  On examination, the appellant spoke in a low- pitched, monotonous voice, relevantly and coherently.  His mood was morose and his affect was blunted.  Vegetative signs of anxiety were moderately severe.  Production of thought was normal in rate, and his thinking was logical, with good capacity for abstractions, although circumstantial, tangential, and blocked.  The content of his thought revealed strong ambivalence in regard to his environment.  He expressed ideas of depersonalization and of unreality.  He felt influenced by hostile forces on the outside, exteriorizing, and projecting his inner feelings.  He also felt rejected and discriminated against.  The appellant harbored suicidal and homicidal ideas and acted out in a violent way.  He expressed referential ideas and delusions of persecution, and occasionally heard voices calling him.  His sensorium was intact.  His concentration ability was diminished, his insight was lacking, and his judgment was impaired.  The diagnosis was moderately severe schizophrenia, undifferentiated type, with mainly paranoid and depressive features. He was able to handle VA benefits.

In an August 1979 rating decision, the RO confirmed the assigned 70 percent rating.  The RO noted that findings remained consistent with the present evaluation.  The disability level had persisted without material improvement for over 5 years and was deemed to be static.   

Analysis

The appellant contends that there is a CUE in the August 1979 rating decision.  The appellant asserts that the RO committed CUE in its failure to assign a rating in excess of 70 percent for schizophrenia and in its failure to assign a TDIU.  The Board, in accordance with the Court, concludes that the appellant's motion for revision in conjunction with the attorney's arguments are enough to satisfy the requirements of clearly and specifically stating the alleged clear and unmistakable error, or errors, of fact or law in the prior rating decisions, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  See Canady v. Nicholson, 20 Vet. App. 393 (2006) (authorizing the Board to read sympathetically requests for revision based upon CUE).

As noted above, in order to find that a rating action was clearly and unmistakably erroneous, it must be concluded that the evidence of record at the time the rating was assigned was such that the only possible conclusion was that a higher rating, to include a total rating based on individual unemployability due to service-connected disability, was warranted.  CUE requires that error, otherwise prejudicial, must appear undebatably.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Such a conclusion cannot be reached in this case.

As indicated above, only the law in effect at the time of the challenged decision may be taken into consideration in determining CUE.  See Russell, 3 Vet. App. at 313-14.  In his June 1996 CUE claim, the appellant asserted that there was CUE in the rating decision because it was contrary to the evidence then of record, did not consider his Social Security records, and did not consider whether he was entitled to a TDIU under 38 C.F.R. § 4.16(a).  The Board notes that the appellant's Social Security Administration records were not associated with the claims file at the time of the rating decision.   

In regard to the appellant's Social Security Administration records, a failure to fulfill the duty to assist, such as a failure to request and obtain Social Security Administration records, cannot establish CUE.  38 C.F.R. § 20.1403; Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (holding that a breach of a duty to assist cannot constitute CUE).

In regard to the appellant's claim that the rating decision was contrary to the evidence of record, the Board does not find that the evidence of record at the time the 70 percent rating was assigned was such that the only possible conclusion was that a higher rating was warranted.  The evidence of record indicated the appellant had moderately severe symptoms of schizophrenia.  The February 1979 VA examination reflects that the appellant had ideas of depersonalization and unreality.  He harbored suicidal and even homicidal ideas, and acted out at times in a violent way.  He expressed referential ideas and delusions of persecution.  He occasionally heard voices calling him.  His concentration ability wad diminished, his insight lacking and his judgment impaired.  However, he also had production of thought at a normal rate, logical thinking with good capacity for abstractions, and no gross deficits in intellectual functioning.  Sensorium was intact.  He had good personal hygiene.  The appellant was also able to handle VA benefits.  The Board finds the evidence was not undebatable that the appellant had active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce complete social and industrial inadaptability complete social and industrial inadaptability, as required for a 100 percent rating under Diagnostic Code 9204.  See 38 C.F.R. § 4.132, Diagnostic Code 9204 (1979).  Thus, the Board finds that the evidence was not undebatable that the appellant should have been granted a 100 percent rating by the RO in the August 1979 rating decision.  In addition, the August 1979 rating decision did not involve an incorrect application of law.  In concluding that the record contained clear evidence showing that the appellant's service-connected schizophrenia was not of such severity as to warrant a 100 percent rating, the RO considered the proper legal standard.

With respect to the allegation that the failure to consider a claim for a total rating based on unemployablity due to service-connected disabilities was CUE, the Board notes that the appellant had not specifically raised the issue of a TDIU prior to the August 1979 rating decision.  However, the Court has held that a TDIU is potentially part of every increased-rating claim.  See Rice, 22 Vet. App. at 453.  (holding that a request for TDIU is not a separate claim for benefits, but is best analyzed as a request for an appropriate disability rating, either as part of the initial adjudication of a claim, or as part of a claim for increased compensation); see also Comer, 552 F.3d at 1367 (holding that TDIU is implicitly raised whenever a veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating).  

In this case, the Board finds that the record did not raise the issue of entitlement to a TDIU.  As noted above, the appellant did not specifically file a claim for a TDIU or for an increased rating.  The rating decision was based on a routine VA examination.  Additionally, the VA examiner did not indicate that the appellant was unemployable due to his service-connected schizophrenia.  The February 1979 VA examiner noted that the appellant did not work, but did not indicate that the appellant did not work due to his service-connected disabilities.  As the Board finds that the issue of entitlement to a TDIU was not raised by the evidence before the RO at the time of the August 1979 rating decision, there was no CUE in the decision due to the RO's failure to address entitlement to a TDIU.

In the absence of the kind of error of fact or law which would compel a conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the August 1979 RO determination.

XII.  April 1980 rating decision

Legal Criteria

The appellant's schizophrenia was rated under Diagnostic Code 9204.  Under 38 C.F.R. § 4.132, Diagnostic Code 9204, as in effect in April 1980, the General Rating Formula for Psychotic Reactions applied.  A 70 percent rating was warranted for schizophrenia with lesser symptomatology such as to produce severe impairment of social and industrial inadaptability.  A 100 percent rating was warranted for active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce complete social and industrial inadaptability.  

In regard to a TDIU, 38 C.F.R. § 4.16(a), as in effect in April 1980, provided that total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (1980).  As the appellant's schizophrenia was rated as 70 percent disabling, he had one disability ratable at 60 percent or more.

Factual background

In a February 1980 claim, the appellant stated that he wanted to file a claim for a TDIU and for an increased rating for his service-connected nerve condition.  He stated that he had not worked since his discharge and received Social Security Administration disability benefits.

In February 1980, a private psychiatrist wrote that he had treated the veteran since 1978.  The appellant's subjective complaints included sadness, ill humor, insomnia, nightmares, forgetfulness, and difficulty with concentrating, and tolerating noises or being aggressive in a group.  He heard voices calling him and ordering him to do bad things and thought that his neighbors talked about him and laughed at him. A n examination revealed that the appellant was oriented in person, and place, and partially oriented in time.  His stream of thought was coherent and relevant, and his production of thought was logical and realistic.  His content of thought included ideas of reference, persecutory delusions, feelings of hopelessness and worthlessness, low frustration tolerance, very poor control of his aggressive and destructive impulses, suicidal and homicidal ideation, and auditory hallucinations.  His mood was depressed, affect was blunted, memory was poor for all events, and insight and judgment were poor.  The diagnosis was schizophrenia undifferentiated type.  The psychiatrist stated that the appellant was not able to engage in productive activities.  His mental capacity did not tolerate work pressure.

An April 1980 rating decision confirmed and continued the 70 percent evaluation.  The RO found that private psychiatrist's findings were consistent with the current 70 percent evaluation.  The RO also found that although the employment statement was considered, the evidence failed to show that the appellant was unable to secure gainful employment.

Analysis

The appellant contends that there is CUE in the April 1980 rating decision.  The appellant asserts that the RO committed CUE in its failure to assign a rating in excess of 70 percent for schizophrenia and in its failure to assign a TDIU.  The Board, in accordance with the Court, concludes that the appellant's motion for revision in conjunction with the attorney's arguments are enough to satisfy the requirements of clearly and specifically stating the alleged clear and unmistakable error, or errors, of fact or law in the prior rating decisions, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  See Canady v. Nicholson, 20 Vet. App. 393 (2006) (authorizing the Board to read sympathetically requests for revision based upon CUE).

As noted above, in order to find that a rating action was clearly and unmistakably erroneous, it must be concluded that the evidence of record at the time the rating was assigned was such that the only possible conclusion was that a higher rating, to include a total rating based on individual unemployability due to service-connected disability, was warranted.  CUE requires that error, otherwise prejudicial, must appear undebatably.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Such a conclusion cannot be reached in this case.

Only the law in effect at the time of the challenged decision may be taken into consideration in determining CUE.  See Russell, 3 Vet. App. at 313-14.  In his June 1996 CUE claim, the appellant asserted that there was CUE in the rating decision because he should have been rated as 100 percent.  He stated that the rating was contrary to the evidence then of record, did not consider his Social Security Administration records, and did not consider his case under individual unemployability.  In a statement received in October 1998, the appellant stated that the RO committed CUE when he claimed a TDIU with evidence from a doctor, and the RO denied it without reasons and bases.  

In regard to the appellant's Social Security Administration records, a failure to fulfill the duty to assist, such as a failure to request and obtain SSA records, cannot establish CUE.  38 C.F.R. § 20.1403; Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (holding that a breach of a duty to assist cannot constitute CUE).

In regard to the appellant's claim that the rating decision was contrary to the evidence of record, the Board does not find that the evidence of record at the time the 70 percent rating was assigned was such that the only possible conclusion was that a higher rating was warranted.  The evidence of record indicated the appellant had severe symptoms of schizophrenia.  In the February 1980 opinion, the private psychiatrist found that the appellant was not able to engage in productive activities and his mental capacity did not tolerate work pressure.  The appellant was oriented in person and place and partially oriented in time.  His stream of thought was coherent and relevant and his production of thought was logical and realistic.  The evidence was not undebatable that the appellant had active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce complete social and industrial inadaptability, as required for a 100 percent rating under Diagnostic Code 9204.  38 C.F.R. § 4.132, Diagnostic Code 9204 (1980).  Because it is not absolutely clear that a different result would have ensued, given the positive and negative evidence of record, the error complained of cannot be, ipso facto, clear and unmistakable.  To the extent that the appellant's claim encompasses a request for a reweighing of the evidence, such is impermissible for a clear and unmistakable error claim.  Luallen v. Brown, 8 Vet. App. 92 (1995).  In addition, the April1980 rating decision did not involve an incorrect application of law.  In concluding that a higher rating was not warranted, the RO considered the proper legal standard.  Thus, the Board finds that the evidence was not undebatable that the appellant should have been granted a 100 percent rating by the RO in the April 1980 rating decision.  

With respect to the appellant's claim that the RO should have granted his claim for a TDIU in the April 1980 rating decision, 38 C.F.R. § 4.16(a) only required application "in the judgment of the rating agency."  38 C.F.R. § 4.16(a) (1980).  The presence of the words "may apply" and "in the judgment of" confer total discretion upon the adjudicator to award TDIU.  See Lopez, 531 U.S. at 241 (noting that, in the context of statutory construction, the word "may" is permissive); cf. Webb, 7 Vet. App. at 125 (1994) (observing that the use of the "may" in statutory language connotes complete and unfettered discretion in the Secretary).  Where complete discretion is conferred upon the adjudicator in the statutory or regulatory scheme, in this case the discretion to grant or deny TDIU, it follows that the adjudicator's exercise of discretion to deny will virtually always debatable.  

The evidence of record at the time does not indicate that it was undebatable that the appellant was unemployable due to his service-connected schizophrenia.  Although the private psychiatrist opined that the appellant was not able to engage in productive activities in February 1980, the appellant's previous VA examination report in February 1979 had indicated that the appellant's disability was moderately severe and that he was able to handle VA benefits.  The private psychiatrist also noted that the appellant was oriented in person and place and had logical and realistic production of thought.  As there was evidence of record indicating the appellant was capable of handling funds and that he had moderately severe symptoms, reasonable minds could conclude that a TDIU was not warranted.  The evidence of record in July 1974 did not show that it was "absolutely clear" or "undebatable" that the appellant was unemployable due to his schizophrenia.  See Fugo v. Derwinski, 6 Vet. App. at 43-44.  Moreover, 38 C.F.R. § 4.16(a) gave VA the discretion "in the judgment of the rating agency" to determine whether the appellant was entitled to a TDIU.  

In the absence of the kind of error of fact or law which would compel a conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the April 1980 RO determination.

XIII.  February 1992 rating decision 

Legal Criteria

In February 1992, the appellant's schizophrenia was rated under Diagnostic Code 9204.  Under the General Rating Formula for Psychotic Disorders, lesser symptomatology such as to produce impairment of social and industrial adaptability warranted a 70 percent rating.  Active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce [total] social and industrial inadaptability warranted a 100 percent rating.  38 C.F.R. § 4.132, Diagnostic Code 9204 (1992).  

In regard to a TDIU, 38 C.F.R. § 4.16(a), as in effect in February 1992, provided that total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (1992).  As the appellant's schizophrenia was rated as 70 percent disabling, he had one disability ratable at 60 percent or more.

In addition, 38 C.F.R. § 4.16(c) provided that the provisions of paragraph (a) of this section are not for application in cases in which the only disability is a mental disorder assigned a 70 percent evaluation, and such mental disorder precludes a veteran from securing or following a substantially gainful occupation.  In such cases, the mental disorder shall be assigned a 100 percent schedular evaluation under the appropriate diagnostic code.  38 C.F.R. § 4.16(c) (1992).

Factual Background

In October 1991, a private psychiatrist recorded the appellant's subjective complaints which were similar to those previously recorded in February 1980, except for poor relations with his mother.  Mental status examination revealed that the appellant's facial expression during the interview was of sadness and suspiciousness.  He was anxious, tense, and apprehensive.  He was oriented in person, place, and partially oriented in time.  His content of thought showed low self esteem, ideas of reference, persecutory delusions, feelings of hopelessness and worthlessness, low frustration tolerance, very poor control of his aggressive and destructive impulses, suicidal and homicidal ideation, auditory hallucinations, multiple somatizations, and ambivalence toward his mother.  His capacity for comprehension, calculation, and learning was poor.  His mood was depressed, affect blunted, memory was poor for all events, insight was poor, and judgment was poor.  The diagnosis was schizophrenia, undifferentiated type, chronic.  The psychiatrist wrote that the appellant's disorder, in spite of 13 1/2 years of psychiatric treatment, had become chronic and permanent.  He opined that the appellant was totally and permanently disabled.

In a Statement in Support of Claim dated in November 1991, the appellant referred to the above medical statement and requested that, based on it, the RO re-evaluate his case, and "consider for unemployability and also for guardianship."

On VA examination in January 1992, the examiner noted that the appellant was angry and poorly cooperative in the interview, but he would respond to questions.  The appellant was accompanied by his wife but was interviewed alone.  The appellant reported he did not take medication due to gastrointestinal upset. Mental status examination revealed that the appellant was quite sullen and withdrawn.  He was annoyed with questioning, and became guarded and poorly cooperative.  His answers were not greatly elaborated but they were relevant and coherent.  The content dealt mostly with these isolation tendencies; there was apparently a great deal of avoidance of other people.  He was referential when he spoke about others and very projective.  He was not considered overtly delusional, did not mention hallucinatory experiences, and was not actively hallucinating during the course of the interview.  There were chronic feelings of emptiness, depression, poor self-esteem, helplessness, hopelessness and suicidal ruminations, although there were no active suicidal plans.  The appellant was irritable, ill humored, and noted to be reportedly aggressive when he felt pressured.  His frustration tolerance was described as definitely very poor.  His affect was blunted, and his mood was sullen and depressed.  He was oriented to person, place, and time. His memory was grossly preserved, and his judgment and insight were very poor.  The diagnosis was schizophrenic disorder, residual type, with very strong and persistent depressive features, with a poor level of functioning.  The appellant was considered competent to handle VA funds.  

In a February 1992 rating decision, the RO denied entitlement to an increased rating in excess of 70 percent and entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disability.  Notice of that determination was mailed the same month.  The appellant did not file a timely notice of disagreement.

Analysis

The appellant contends that there is CUE in the February 1992 rating decision.  The appellant asserts that the RO committed CUE in its failure to assign a rating in excess of 70 percent for schizophrenia and in its failure to assign a TDIU.  The Board, in accordance with the Court, concludes that the appellant's motion for revision in conjunction with the attorney's arguments are enough to satisfy the requirements of clearly and specifically stating the alleged clear and unmistakable error, or errors, of fact or law in the prior rating decisions, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  See Canady v. Nicholson, 20 Vet. App. 393 (2006) (authorizing the Board to read sympathetically requests for revision based upon CUE).

As noted above, in order to find that a rating action was clearly and unmistakably erroneous, it must be concluded that the evidence of record at the time the rating was assigned was such that the only possible conclusion was that a higher rating, to include a total rating based on individual unemployability due to service-connected disability, was warranted.  CUE requires that error, otherwise prejudicial, must appear undebatably.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Such a conclusion cannot be reached in this case.

Only the law in effect at the time of the challenged decision may be taken into consideration in determining CUE.  See Russell, 3 Vet. App. at 313-14.  In his June 1996 CUE claim, the appellant asserted that there was CUE in the rating decision because he should have been rated as 100 percent.  He stated that the rating was contrary to the evidence then of record, did not consider his Social Security Administration records, and did not consider his case under individual unemployability.  In a statement received in October 1998, the appellant stated that the RO committed CUE when he claimed a TDIU with evidence from a doctor, and the RO denied it without reasons and bases.  The Board notes that the Social Security Administration records were associated with the claims file at the time of the February 1992 rating decision, and thus the appellant's argument in this regard does not apply to the February 1992 rating decision.

In regard to the appellant's claim that the rating decision was contrary to the evidence of record, the Board does not find that the evidence of record at the time the 70 percent rating was assigned was such that the only possible conclusion was that a higher rating was warranted.  In this case, the rating determinations show that the RO reviewed the medical evidence of record and applied applicable law and regulations.  The appellant was oriented in person and place and partially oriented in time.  The January 1992 VA examination report indicated that the appellant was oriented in person, place and time.  Memory was grossly preserved.  As there was evidence indicating some of the appellant's symptoms were less severe as well as severe, the evidence was not undebatable that the appellant had active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce [total] social and industrial inadaptability warranted a 100 percent rating.  See 38 C.F.R. § 4.132, Diagnostic Code 9204 (1992).  Given the positive and negative evidence of record, it is impossible for the appellant to succeed in showing that the February 1992 RO determination would have been manifestly different.  Fugo, 6 Vet. App. at 44 (1993).  Because it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  To the extent that the appellant's claim encompasses a request for a reweighing of the evidence, such is impermissible for a clear and unmistakable error claim.  Luallen v. Brown, 8 Vet. App. 92 (1995).  In addition, the February 1992 rating decision did not involve an incorrect application of law.  In concluding that a higher rating was not warranted, the RO considered the proper legal standard.  Thus, the Board finds that the evidence was not undebatable that the appellant should have been granted a 100 percent rating by the RO in the February 1992 rating decision.  

With respect to the appellant's claim that the RO should have granted his claim for a TDIU in the July 1974 rating decision, 38 C.F.R. § 4.16 only required application "in the judgment of the rating agency."  38 C.F.R. § 4.16 (1974).  An allegation of CUE, which must be undebatable, cannot lie, where, as here, the presence of the words "may apply" and "in the judgment of" confer total discretion upon the adjudicator to award TDIU.  See Lopez v. Davis, 531 U.S. 230, 241 (2001) (noting that, in the context of statutory construction, the word "may" is permissive); cf. Webb v. Brown, 7 Vet. App. 122, 125 (1994) (observing that the use of the "may" in statutory language connotes complete and unfettered discretion in the Secretary).  Where complete discretion is conferred upon the adjudicator in the statutory or regulatory scheme, in this case the discretion to grant or deny TDIU, it follows that the adjudicator's exercise of discretion to deny will virtually always debatable.  

As noted above, at the time of the February 1992 rating decision, 38 C.F.R. § 4.16(c) provided that the provisions of 38 C.F.R. § 4.16(a) were not for application in cases in which the only disability is a mental disorder assigned a 70 percent evaluation, and such mental disorder precluded a veteran from securing or following a substantially gainful occupation.  In such cases, the mental disorder was to be assigned a 100 percent schedular evaluation under the appropriate diagnostic code.  38 C.F.R. § 4.16(c) (1992).  As discussed above, the Board finds that the evidence of record at the time of the February 1992 rating decision did not indicate that it was undebatable that the appellant had active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce [total] social and industrial inadaptability that warranted a 100 percent schedular rating.  See 38 C.F.R. § 4.132, Diagnostic Code 9204 (1992).  Although the October 1991 private psychiatrist opined that the appellant was totally and permanently disabled, the appellant had severe as well as less severe symptoms of schizophrenia.  The appellant was oriented to person and place in both the October 1991 examination and January 1992 examination.  The January 1992 examination also reflects that the appellant's memory was grossly preserved and his intellectual functioning was average.  The appellant was considered competent to handle VA funds.  As such, reasonable minds could differ as to the appellant's employability, and there is no CUE in February 1992 rating decision.  

In the absence of the kind of error of fact or law which would compel a conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the February 1992 RO determination.


ORDER

The claim of CUE in the February 1973 rating decision, which denied a rating in excess of 70 percent for schizophrenia, undifferentiated type, to include entitlement to a TDIU, is denied.  

The claim of CUE in the April 1973 rating decision, which denied a rating in excess of 70 percent for schizophrenia, undifferentiated type, to include entitlement to a TDIU, is denied.  

The claim of CUE in the July 1974 rating decision, which denied a rating in excess of 70 percent for schizophrenia, undifferentiated type, and entitlement to a TDIU, is denied.

The claim of CUE in the April 1975 rating decision, which denied a rating in excess of 70 percent for schizophrenia, undifferentiated type, and entitlement to a TDIU, is denied.

The claim of CUE in the June 1975 rating decision, which denied a rating in excess of 70 percent for schizophrenia, undifferentiated type, and entitlement to a TDIU, is denied.

The claim of CUE in the February 1977 rating decision, which denied a rating in excess of 70 percent for schizophrenia, undifferentiated type, to include entitlement to a TDIU, is denied.  

The claim of CUE in the April 1977 rating decision, which denied a rating in excess of 70 percent for schizophrenia, undifferentiated type, to include entitlement to a TDIU, is denied.  

The claim of CUE in the October 1978 rating decision, which denied a rating in excess of 70 percent for schizophrenia, undifferentiated type, to include entitlement to a TDIU, is denied.  

The claim of CUE in the August 1979 rating decision, which denied a rating in excess of 70 percent for schizophrenia, undifferentiated type, to include entitlement to a TDIU, is denied.  

The claim of CUE in the April 1980 rating decision, which denied a rating in excess of 70 percent for schizophrenia, undifferentiated type, and entitlement to a TDIU, is denied.

The claim of CUE in the February 1992 rating decision, which denied a rating in excess of 70 percent for schizophrenia, undifferentiated type, and entitlement to a TDIU, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


